            Case 8:19-cr-00417-TDC Document 36 Filed 10/07/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                   SOUTHERN DIVISION

                                                 *

UNITED STATES OF AMERICA                         *

v.                                               *       Criminal No. GJH-19-0417

JASON PASSPORT                                   *

                      *     *     *    *     *       *   *    *     *     *    *

                           MOTION TO SUPPRESS STATEMENTS

       The defendant, Jason Passport, through undersigned counsel, hereby respectfully moves this

Honorable Court, pursuant to Rule 12(b)(3) of the Federal Rules of Criminal Procedure, to suppress

any and all statements, admissions and confessions allegedly given by the defendant, whether oral,

written or otherwise recorded, which the government proposes to use as evidence against the

defendant at trial, and in support of the motion alleges as follows:

       1.       The defendant, Jason Passport, has been charged in a five-count indictment with one

count of conspiracy to distribute controlled substances, in violation of 21 U.S.C. § 846, and with four

counts of possession with intent to distribute controlled substances, in violation of 21 U.S.C.

§ 841(a)(1). On September 23, 2019, the defendant was arraigned on the indictment and entered a

plea of not guilty to the five counts alleged in the indictment.

       2.       Information provided by the government indicates that Mr. Passport may have been

questioned by one or more law enforcement officers after his arrest on August 19, 2019.

       3.       Any alleged statements were obtained in violation of the Fifth and Sixth Amendments

to the United States Constitution, and in violation of the Supreme Court’s decision in Miranda v.
              Case 8:19-cr-00417-TDC Document 36 Filed 10/07/19 Page 2 of 3



Arizona, 384 U.S. 436 (1966).1 Any such statements should also be suppressed as they were the fruit

of an unlawful search of the residence, as described in the motion to suppress evidence, which is

incorporated into this motion. Wong Sun v. United States, 371 U.S. 471 (1963).

         4.       Mr. Passport is entitled to a hearing regarding the voluntariness of any statements,

admissions, or confessions attributed to him in accordance with the provisions of Title 18 U.S.C.

§3501 and the principles set forth in the case of United States v. Inman, 352 F.2d 954 (4th Cir.

1965).

         WHEREFORE, the defendant moves that all statements, admissions and confessions which

the government proposes to use as evidence against him, whether oral, written or otherwise recorded,

be suppressed.

                                                Respectfully submitted,

                                                JAMES WYDA
                                                Federal Public Defender


                                                /s/
                                                JULIE L. B. STELZIG (#27746)
                                                Assistant Federal Public Defender
                                                6411 Ivy Lane, Suite 710
                                                Greenbelt, Maryland 20770
                                                Tel: (301) 344-0600
                                                Fax: (301) 344-0019
                                                Email: julie_stelzig@fd.org




         1
         In Dickerson v. United States, 530 U.S. 428 (2000), the Supreme Court affirmed Miranda,
and held 18 U.S.C. § 3501 is unconstitutional insofar as it overruled Miranda. We assume that the
procedures specified in § 3501 to determine voluntariness of a statement that are not in conflict with
Miranda survive.

                                                  -2-
         Case 8:19-cr-00417-TDC Document 36 Filed 10/07/19 Page 3 of 3



                   MEMORANDUM OF POINTS AND AUTHORITIES

       1. Fifth Amendment to the United States Constitution

       2. Sixth Amendment to the United States Constitution

       3. Dickerson v. United States, 530 U.S. 428 (2000).

       4. Miranda v. Arizona, 384 U.S. 436 (1966).

       5. United States v. Inman, 352 F.2d 954 (4th Cir. 1965).

       6. Wong Sun v. United States, 371 U.S. 471 (1963).




                              REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the District

of Maryland, a hearing is requested on the defendant’s Motion to Suppress Statements.



                                              /s/
                                              JULIE L. B. STELZIG
                                              Assistant Federal Public Defender




                                               -3-
